DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which have been placed of record in the file.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/13/2018, 10/31/2019, and 05/12/2021 are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 1 recites “an inwardly facing surface for guiding the breath laterally so that it is not returned directly to the blower”. Claim 5 recites “wherein the breath guide includes a breath diverter for diverting the received breath so it is not returned directly to the blower”. Claim 12 recites “an inwardly facing surface for diverting the received breath laterally so that it is not directly returned to the blower”. The underlined portions are not enabled. Specifically, based upon the instant disclosure, it appears that it is impossible to ensure that absolutely no breath at all is returned to the blower in all situations. As an example, if the flow rate of the breath into the device is low, it is possible for at least some modicum of breath to be returned directly to the blower.
Claims 3-6, 8-9, and 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3: It is unclear if “a breath receptacle” is the same element as or a different element than the wall and/or surfaces thereof recited in claim 1. Specifically, the instant disclosure (e.g. FIG. 2) refers to the breath receptacle as 200; however, the arrow merely points to the opening in the claimed wall.
Regarding claim 4: It is unclear if “a funnel” is the same element as or a different element than the wall and/or surfaces thereof recited in claim 1. The funnel of claim 4 appears to be the same element as the wall, outwardly facing surface, and inwardly facing surface recited in claim 1.
Regarding claim 5: It is unclear if “a breath diverter” is the same element as or a different element than the wall and/or surfaces thereof recited in claim 1.
Regarding claim 6: This claim is rejected under 112b for the same reasons as claims 4-5.
Regarding claim 8: This claim is rejected under 112b for the same reasons as claim 4 regarding “a funnel”.
Regarding claim 12: It is unclear if “a breath receptacle” is the same element as or a different element than the wall and/or surfaces thereof of the breath diverter. Specifically, the instant disclosure (e.g. FIG. 2) refers to the breath receptacle as 200; however, the arrow merely points to the opening in the claimed wall.
Regarding claim 13: It is unclear if “a funnel” is the same element as or a different element than the wall and/or surfaces thereof recited in claim 12. The funnel of claim 13 appears to be the same element as the wall, outwardly facing surface, and inwardly facing surface recited in claim 12.
Regarding claim 16: It is unclear what is being claimed. Specifically, claim 12 (on which claim 16 depends) is directed to “a breath guide”; however, claim 16 recites “a breath guide as claimed in claim 12, received in a well”. Thus, it is unclear what is being claimed. Is claim 16 claiming “a breath guide”? Is claim 16 claiming a larger device in which “a breath guide” is a part? It appears to be the latter; however, the wording of claim 16 is still unclear. One possible correction would be for claim 16 to recite “a breath tester comprising: the breath guide as claimed in claim 12; and a well, wherein the breath guide is received in the well, the well including…”.
Regarding claim 17: It is unclear if “a support wall” is the same element as, a different element than, or a part of the “breath receptacle” recited in claim 12. Specifically, the instant disclosure (e.g. FIG. 2) refers to the breath receptacle as 200; however, the arrow merely points to the opening in the wall.
Regarding claim 20: It is unclear what is meant by “in register with”. For the purposes of examination, “in register with” is interpreted as being read upon by prior art which teaches, for example, “in communication with”, “in contact with”, etc.
Regarding claim 22: “breath diverter” lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 8, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ahmad et al. (US 20160331272 A1).Regarding claim 1:Ahmad teaches a breath tester including:
a sensor (FIG. 1 - 50) for sensing a mind-altering substance, the mind altering substance including alcohol ([0172]), in breath from a blower; and 
a breath guide (FIG. 6B) including: at least one wall (102), an outwardly facing surface (left surface of 102) for guiding breath (arrows / via 104) from a blower towards the sensor, and an inwardly facing surface (right surface of 102) for guiding the breath laterally so that it is not returned directly to the blower; wherein the inwardly facing surface (right surface of 102) and the outwardly facing surface (left surface of 102) form opposing sides of the wall (102)
Regarding claim 8:Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad also teaches (FIG. 6B):
wherein the guide includes a support wall (vertical and/or horizontal wall which supports 102) for supporting a funnel (when the breath is flowing left to right, 102 acts as a funnel due to the left surface of 102, the unlabeled conduit wall, and aperture 104)
Regarding claim 21, as best understood (see 112b rejection above):Ahmad teaches all the limitations of claim 8, as mentioned above.Ahmad also teaches (FIG. 6B):
wherein the inwardly facing surface (right surface of 102) and the support wall (vertical and/or horizontal wall which supports 102) are angled relative to one another, the angle being an acute angle
Regarding claim 22, as best understood (see 112b rejection above):Ahmad teaches all the limitations of claim 1, as mentioned above.Ahmad also teaches (FIG. 6B):
wherein the inwardly facing surface (right surface of 102) of the breath guide or breath diverter is concave (the right surface of 102 is concave)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dieffenderfer et al. (WO 2015117046 A1, prior art of record) in view of Mejia et al. (US 8466796 B1).Regarding claim 1:Dieffenderfer teaches  (FIGS. 2A and 4) a breath tester including:
a sensor (e.g. 64 / 76 - [0039]) for sensing a substance in breath from a blower; and 
a breath guide (FIG. 4 - 48 + 50, once joined) including: at least one wall, an outwardly facing surface for guiding breath from a blower towards the sensor, and an inwardly facing surface for guiding the breath laterally so that it is not returned directly to the blower; wherein the inwardly facing surface and the outwardly facing surface form opposing sides of the wall (see “Examiner’s Claim 1 Clarification Figure” below)Dieffenderfer fails to explicitly teach:
the sensor is for sensing a mind-altering substance, the mind altering substance including alcoholMejia teaches:
the sensor is for sensing a mind-altering substance, the mind altering substance including alcohol (e.g. abstract)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breath tester of Dieffenderfer to sense alcohol, as taught by Mejia, to allow for the use of the device for sobriety testing. The device of Dieffenderfer is used for measuring the concentration of gasses (Dieffenderfer - [0041]). Dieffenderfer teaches that it is contemplated that the device may be used to sense other gasses ([0041]). Mejia teaches that breath analyzers may be used for sobriety testing by sensing alcohol / ethanol in the breath. By simply substituting the gas sensor of Mejia (or including it as one of the additional sensors as per [0041] of Dieffenderfer) into the device of Dieffenderfer, the device of Dieffenderfer may be used for sobriety testing. This is useful for many applications such as for law enforcement to prevent drunk driving or for civilian users to check their sobriety prior to driving, operating heavy machinery, or performing other tasks which require sobriety for safety.

    PNG
    media_image1.png
    618
    638
    media_image1.png
    Greyscale

Examiner’s Claim 1 Clarification Figure
Regarding claim 2:Dieffenderfer and Mejia teach all the limitations of claim 1, as mentioned above.Dieffenderfer also teaches (FIGS. 2A and 4):
wherein the guide forms at least a partial barrier to prevent the breath from returning back towards the blower to thereby minimise the likelihood of spread of infectious disease (e.g. see structure of FIG. 4)
Regarding claim 3, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 1, as mentioned above.Dieffenderfer also teaches (FIGS. 2A and 4):
wherein the guide includes a breath receptacle for receiving breath from the blower (e.g. FIG. 4 shows a mouthpiece which is a breath receptacle for receiving breath)
Regarding claim 4, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 3, as mentioned above.Dieffenderfer also teaches (FIGS. 2A and 4):
wherein the receptacle includes a funnel (e.g. FIG. 4 surface 48 is a funnel)
Regarding claim 5, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 4, as mentioned above.Dieffenderfer also teaches (FIGS. 2A and 4):
wherein the breath guide includes a breath diverter for diverting the received breath so that it is not returned directly to the blower (e.g. FIG. 4 - also see “Examiner’s Claim 1 Clarification Figure” above which shows the outwardly facing surface and inwardly facing surface, said surfaces functioning as a breath diverter)
Regarding claim 6, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 5, as mentioned above.Dieffenderfer also teaches (FIGS. 2A and 4):
wherein the breath diverter includes the funnel (e.g. FIG. 4 surface 48 is a funnel)
Regarding claim 7:Dieffenderfer and Mejia teach all the limitations of claim 1, as mentioned above.Dieffenderfer also teaches (FIGS. 2A, 2C, 3, 7, and 8):
a well (e.g. sections of 16) for receiving the guide, the well including: a base wall (e.g. FIG. 2C, the bottom wall which, relative to FIG. 2C, is on the right. See FIGS. 2A and 8 to see that FIG. 2C is just a cut-away view of half of the device) defined by a perimeter, and at least one side wall (e.g. FIG. 2A - 26 / 28) extending from the base wall, the at least one side wall or walls (e.g. FIG. 2A - 26 / 28) fully extending around the perimeter of the base wall (e.g. once assembled - FIGS. 7-8)
Regarding claim 8, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 1, as mentioned above.Dieffenderfer also teaches:
wherein the guide includes a support wall (FIG. 4 - cylindrical wall 56; alternatively, FIG. 2A - 26/28) for supporting a funnel (e.g. FIG. 4 surface 48 is a funnel)
Regarding claim 9, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 8, as mentioned above.Dieffenderfer also teaches (FIG. 2A):
wherein the support wall (28) defines one or more apertures (46) through which diverted breath passes
Regarding claim 10:Dieffenderfer and Mejia teach all the limitations of claim 1, as mentioned above.Dieffenderfer also teaches:
a display (e.g. FIGS. 2A and 9 - 44) for displaying the result of the test
Regarding claim 11:Dieffenderfer and Mejia teach all the limitations of claim 10, as mentioned above.Dieffenderfer fails to teach:
wherein the result is a pass or failMejia teaches:
wherein the result is a pass (FIG. 6) or fail (FIG. 7; Col. 7, Line 64 through Col. 8, Line 12)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the pass or fail result displaying of Mejia, in the device of Dieffenderfer, for efficiency and ease of use. As combined in the claim 1 rejection above, Dieffenderfer and Mejia teach a breath tester for alcohol/sobriety. In many context (e.g. BAC to determine whether a person is driving legally intoxicated), it is the pass/fail determination that is more important than the numerical value of the result. In such context, providing a simple pass/fail determination and display thereof yields increased efficiency and ease of use.
Regarding claim 12, as best understood (see 112b rejection above):Dieffenderfer teaches a breath guide for a breath tester including a sensor for sensing a substance in breath from a blower, the breath guide including:
a breath receptacle (e.g. FIG. 4 shows a mouthpiece which is a breath receptacle for receiving breath) for receiving breath from a blower; and 
a breath diverter (see “Examiner’s Claim 12 Clarification Figure” below) including: at least one wall, an outwardly facing surface for guiding breath from a blower towards the sensor (e.g. 64 / 76 - [0039]), and an inwardly facing surface for diverting the received breath laterally so that it is not directly returned to the blower; wherein the inwardly facing surface and the outwardly facing surface form opposing sides of the wall (see “Examiner’s Claim 12 Clarification Figure” below)Dieffenderfer fails to explicitly teach:
the sensor is for sensing a mind-altering substance, the mind altering substance including alcoholMejia teaches:
the sensor is for sensing a mind-altering substance, the mind altering substance including alcohol (e.g. abstract)
     Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the breath tester of Dieffenderfer to sense alcohol, as taught by Mejia, to allow for the use of the device for sobriety testing. The device of Dieffenderfer is used for measuring the concentration of gasses (Dieffenderfer - [0041]). Dieffenderfer teaches that it is contemplated that the device may be used to sense other gasses ([0041]). Mejia teaches that breath analyzers may be used for sobriety testing by sensing alcohol / ethanol in the breath. By simply substituting the gas sensor of Mejia (or including it as one of the additional sensors as per [0041] of Dieffenderfer) into the device of Dieffenderfer, the device of Dieffenderfer may be used for sobriety testing. This is useful for many applications such as for law enforcement to prevent drunk driving or for civilian users to check their sobriety prior to driving, operating heavy machinery, or performing other tasks which require sobriety for safety.


    PNG
    media_image1.png
    618
    638
    media_image1.png
    Greyscale

Examiner’s Claim 12 Clarification Figure
Regarding claim 13, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 12, as mentioned above.Dieffenderfer also teaches:
wherein the receptacle includes a funnel (e.g. FIG. 4 and “Examiner’s Claim 12 Clarification Figure” above - the section of 18 from, and including, the “inwardly facing surface” to the top of 18 may be interpreted as a funnel)
Regarding claim 14, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 13, as mentioned above.Dieffenderfer also teaches:
wherein the breath diverter includes the underside (“Examiner’s Claim 12 Clarification Figure” above - “inwardly facing surface”) of the funnel (e.g. FIG. 4 and “Examiner’s Claim 12 Clarification Figure” above - the section of 18 from, and including, the “inwardly facing surface” to the top of 18 may be interpreted as a funnel)
Regarding claim 15, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 13, as mentioned above.Dieffenderfer also teaches:
wherein the funnel (e.g. FIG. 4 and “Examiner’s Claim 12 Clarification Figure” above - the section of 18 from, and including, the “inwardly facing surface” to the top of 18 may be interpreted as a funnel) is arcuate (surface 48 is arcuate in the circumferential direction)
Regarding claim 16, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 12, as mentioned above.Dieffenderfer also teaches (FIGS. 2A, 2C, 3, 7, and 8):
the breath guide received in a well (e.g. sections of 16), the well including: a base wall (e.g. FIG. 2C, the bottom wall which, relative to FIG. 2C, is on the right. See FIGS. 2A and 8 to see that FIG. 2C is just a cut-away view of half of the device) defined by a perimeter, and at least one side wall (e.g. FIG. 2A - 26 / 28) extending from the base wall, the at least one side wall or walls (e.g. FIG. 2A - 26 / 28) fully extending around the perimeter of the base wall (e.g. once assembled - FIGS. 7-8)
Regarding claim 17, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 13, as mentioned above.Dieffenderfer also teaches:
a support wall (FIG. 4 - cylindrical wall 56; alternatively, FIG. 2A - 26/28) for supporting the funnel (e.g. FIG. 4 surface 48 is a funnel)
Regarding claim 18, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 17, as mentioned above.Dieffenderfer also teaches (FIG. 2A):
wherein the support wall (28) defines one or more apertures (46) through which diverted breath passes
Regarding claim 19, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 17, as mentioned above.Dieffenderfer also teaches:
wherein the support wall (FIG. 4 - cylindrical wall 56; alternatively, FIG. 2A - 26 and/or 28) is cylindrical
Regarding claim 20, as best understood (see 112b rejection above):Dieffenderfer and Mejia teach all the limitations of claim 13, as mentioned above.Dieffenderfer also teaches:
the sensor (FIG. 2A e.g. 64 / 76 - [0039]) in register with the funnel (e.g. FIG. 4 and “Examiner’s Claim 12 Clarification Figure” above - the section of 18 from, and including, the “inwardly facing surface” to the top of 18 may be interpreted as a funnel. Alternatively, surface 48 is a funnel.)
     The examiner notes that the instant claim limitations are also met upon combination of Dieffenderfer and Mejia.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Herbert Keith Roberts whose telephone number is (571)270-0428. The examiner can normally be reached 10a - 6p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856